ORDER
Pursuant to Rule II, Section 5(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio and section 2701.11 of the Ohio Revised Code, the Supreme Court appoints the following judges to serve on the five-judge commission to consider the report of the hearing panel of the Board of Commissioners on Grievances and Discipline in In re Judicial Campaign Complaint Against Elizabeth Burick, Case No. 98-2266:
Judge Charles E. Henry Geauga County Court of Common Pleas (Eleventh District)
Judge Peggy Bryant Tenth District Court of Appeals
Judge Ann Marie Tracey Hamilton County Court of Common Pleas (First District)
Judge Richard K. Warren Allen County Court of Common Pleas (Third District)
Judge Frederick C. Hany II Ottawa County Municipal Court (Sixth District)
Pursuant to Gov. Jud. R. Ill, Section 2(B)(1), the Supreme Court designates Judge Henry as chairman of the Commission.
Pursuant to R.C. 2701.11, Richard A. Dove, Associate Director of the Supreme Court of Ohio, for the purpose of this proceeding, is designated as Administrative Director to serve as Secretary to the Commission, with authority to sign entries and orders on behalf of and at the direction of the Commission or its chairman.
All pleadings and documents in this matter shall be filed with the Clerk of the Supreme Court, The original and seven copies of all documents shall be filed. Service on the Commission shall be made by serving the Secretary. The Rules of Practice of the Supreme Court of Ohio shall apply to all proceedings before the Commission, except as otherwise ordered by the Court.
THOMAS J. MOYER
Chief Justice Dated: October 27,1998